Citation Nr: 0831732	
Decision Date: 09/17/08    Archive Date: 09/30/08

DOCKET NO.  05-03 500A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
type II, to include as due to Agent Orange exposure.

2.  Entitlement to service connection for status post right 
hemicolectomy for tubulovillous adenoma, to include as due to 
Agent Orange exposure. 

3.  Entitlement to an increased evaluation for retinal scar 
of left eye with heavy traction bands with impaired vision, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel


INTRODUCTION

The veteran served on active military duty from February 1958 
to August 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the St. 
Petersburg, Florida Regional Office (RO) of the Department of 
Veterans Affairs (VA).

With respect to the veteran's claim of service connection for 
diabetes mellitus type II, to include as due to herbicide 
exposure, the Board notes that the United States Court of 
Appeals for Veterans Claims (Veterans Court) issued a 
decision in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
reversing a Board decision which denied service connection 
for disabilities claimed as a result of exposure to 
herbicides.  VA disagreed with Haas and appealed to the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  To avoid burdens on the adjudication 
system, delays in the adjudication of other claims, and 
unnecessary expenditure of resources through remand or final 
adjudication of claims based on court precedent that may 
ultimately be overturned on appeal, on September 21, 2006, 
the Secretary of Veterans Affairs imposed a stay at the Board 
on the adjudication of claims affected by Haas.  The specific 
claims affected by the stay include those involving claims 
based on herbicide exposure in which the only evidence of 
exposure is the receipt of the Vietnam Service Medal or 
service on a vessel off the shore of Vietnam.

Recently, the Federal Circuit reversed the Veterans Court's 
decision in Haas and found that VA's requirement that a 
claimant have been present within the land borders of Vietnam 
to obtain the benefit of the presumption of herbicide 
exposure was a permissible interpretation of the governing 
statute and its implementing regulation.  Haas v. Peake, No. 
2007-7037 (Fed. Cir. May 8, 2008). VA's Office of General 
Counsel advised the Board that, because the Veterans Court 
concluded in Ribaudo v. Nicholson, 21 Vet. App. 137, 146-47 
(2007), all claims at VA subject to the original Haas stay 
will remain stayed until mandate issues in the Federal 
Circuit's decision in Haas, such claims should not be 
adjudicated until mandate issues at the Federal Circuit.  
Given the foregoing, the veteran's claim of service 
connection for diabetes mellitus type II, to include as due 
to herbicide exposure, is stayed.

However, the Board can proceed with the veteran's claim for 
colon cancer, even though it is also based on alleged Agent 
Orange exposure.  As discussed in more detail below, even if 
exposure is assumed, colon cancer is not a disorder 
presumptively linked to such exposure and there is absolutely 
no medical evidence of record suggesting a link between such 
exposure and the veteran's colon cancer.  Therefore, with 
respect to this claim, the Haas case and the ultimate 
resolution therefore has absolutely no bearing on the claim, 
and the Board can proceed at this time without prejudice to 
the veteran.

In November 2007, the veteran testified in a Travel Board 
hearing in front of the undersigned Veterans Law Judge 
regarding entitlement to service connection for diabetes 
mellitus type II claimed as secondary to Agent Orange 
exposure, entitlement to service connection for the residuals 
of the hemicolectomy that was performed for colon cancer, 
also claimed as due to Agent Orange exposure, and entitlement 
to an increased evaluation for retinal scar of left eye with 
heavy traction bands with impaired vision, currently rated at 
10 percent disabling.  The transcript of the hearing is 
associated with the claims file and has been reviewed.

Based on the decision herein, the issue of entitlement to an 
increased evaluation for retinal scar of left eye with heavy 
traction bands with impaired vision, currently evaluated as 
10 percent disabling is remanded to the RO via the Appeals 
Management Center in Washington, DC.  VA will notify the 
veteran if further action is required.




FINDING OF FACT

The competent medical evidence of record demonstrates that 
status post right hemicolectomy for tubulovillous adenoma 
(claimed as colon cancer) is not related to active service, 
to include alleged exposure to Agent Orange.


CONCLUSION OF LAW

Colon cancer was not incurred in or aggravated by active 
military service, nor may it be presumed to have been so 
incurred, to include as due to Agent Orange exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to 
service connection for colon cancer, to include as due to 
Agent Orange exposure, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to an initial adjudication of the 
veteran's claim, a June 2004 letter satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because he was so notified in a 
March 2006 letter that was followed by a May 2007 
supplemental statement of the case.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA 
defect may be cured by the issuance of a fully compliant 
notification letter followed by a re-adjudication of the 
claim).  Further, the purpose behind the notice requirement 
has been satisfied because the veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim, to include the opportunity to 
present pertinent evidence.  Simmons v. Nicholson, 487 F.3d 
892, 896 (Fed. Cir. 2007); Sanders v. Nicholson, 487 F.3d 
881, 889 (Fed. Cir. 2007) (holding that although VCAA notice 
errors are presumed prejudicial, reversal is not required if 
VA can demonstrate that the error did not affect the 
essential fairness of the adjudication).  

The veteran's service medical records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. §  5103A; 38 C.F.R. § 3.159.  There is 
no indication in the record that additional evidence relevant 
to the issues decided herein is available and not part of the 
claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The RO did not provide the veteran with an 
examination.  Such development is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim, 
but contains:  (1) competent evidence of diagnosed disability 
or symptoms of disability, (2) establishes that the veteran 
suffered an event, injury or disease in service, or has a 
presumptive disease during the pertinent presumptive period, 
and (3) indicates that the claimed disability may be 
associated with the in-service event, injury, or disease, or 
with another service-connected disability.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79, 83-86 (2006) (holding that a VA medical examination was 
required to adjudicate a claim for service connection where 
there was a current disability, the Board found credible 
evidence of an inservice injury, and when the lay or medical 
evidence indicates that the veteran's disability, or symptoms 
of disability may be related to his military service).  In 
this case, as will be described below, the evidence of record 
does not suggest that the veteran's colon cancer is related 
to any in-service event, which would warrant a VA 
examination.  As there is no indication that any failure on 
the part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 542-43 (2006); see also 
Dingess/Hartman, 19 Vet. App. 473.

The veteran claims entitlement to service connection for 
colon cancer as due to active service, to include as due to 
Agent Orange exposure.

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 
certain diseases.  38 C.F.R. §§ 3.307, 3.309.  The governing 
law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam 
during the period beginning on January 9, 1962, and ending on 
May 7, 1975 shall be presumed to have been exposed during 
such service to an herbicide agent . . . unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).  "[S]ervice in the Republic of Vietnam includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii). 

As discussed in more detail in the Introduction, resolution 
of the Haas case will effect the determination whether the 
veteran is presumed to have been exposed to Agent Orange.  
With respect to this claim, however, even if such exposure is 
assumed, the claim must still be denied for the following 
reasons. 

The Board finds that presumptive service connection is not 
warranted.  Colon cancer is not one of the listed presumptive 
diseases and the evidence of record does not demonstrate 
diagnoses of any of the presumptive diseases.  38 C.F.R. 
§ 3.309(e).  Accordingly, service connection for colon cancer 
is not warranted as due to Agent Orange exposure.  
Notwithstanding the foregoing, the veteran may still 
establish service connection with proof of actual direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. 
Cir. 1994); see also McCartt v. West, 12 Vet. App. 164, 167 
(1999).  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

In this case, VA medical records from March 2004 and April 
2004 demonstrated that the veteran was diagnosed with and 
treated for colon cancer.  Service medical records were 
silent for treatment or diagnosis of colon cancer.  In an 
April 2004 VA medical record, the veteran stated that he had 
colon cancer and the examiner noted that the veteran 
presented with heme positive stools found on routine 
screening which lead to a colonoscopy on March 23, 2004 and 
revealed a 1.3 centimeter pedunculated polyp at about 15 
centimeters in the rectum.  In the cecum there was a 3 by 3 
centimeter nodular mass surrounding the ileal opening just 
distal to the valve.  Multiple biopsies were taken from that 
area.  

The Board finds that the evidence of record does not support 
a finding of service connection for colon cancer.  There is 
currently diagnosed colon cancer.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (1997) (holding that the existence of a 
current disability is the cornerstone of a claim for VA 
disability compensation).  There is no inservice colon cancer 
treatment or diagnoses.  Hickson, 12 Vet. App. at 253 
(holding that service connection requires medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury).  Moreover, the 
evidence of record fails to demonstrate that the veteran's 
colon cancer is related to active service.  Hickson, 12 Vet. 
App. at 253 (holding that service connection requires medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability).  Colon cancer was not 
diagnosed until at least 2004, over 35 years after service 
discharge.  Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) 
(holding that VA did not err in denying service connection 
when the veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of disorder).  Although the veteran 
asserted that his colon cancer was due to Agent Orange 
exposure and to active military service, his testimony is not 
competent to establish such medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (holding that lay 
testimony is competent to establish pain or symptoms, but not 
establish a medical opinion).  Accordingly, service 
connection for colon cancer is not warranted.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim of entitlement 
to service connection for colon cancer, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for status post right 
hemicolectomy for tubulovillous adenoma, to include as due to 
Agent Orange exposure, is denied.


REMAND

With respect to the veteran's claim for entitlement to an 
increased evaluation for retinal scar of left eye with heavy 
traction bands with impaired vision (left eye disorder), 
remand is required for additional development in accordance 
with VA's duty to assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  Remand is 
required to obtain an additional VA eye examination to 
determine the nature and extent of the veteran's current left 
eye disorder.  

Although an August 2005 VA eye examination was obtained, the 
veteran underwent surgery on the left eye in October 2005.  
At that time, he underwent vitrectomy and membrane peel for 
epiretinal membrane.  The post-surgical VA treatment records 
indicate that not all the membrane was removed due to a 
component of it being intra-retinal.  With cystic edema and 
sclerotic vessel, findings showed old superior branch retinal 
artery occlusion as nidus for epiretinal membrane.  Since the 
surgery, his visual acuity in the left eye has stabilized at 
approximately 20/400, but it is not clear whether that is 
with or without correction. 

It is also unclear whether the veteran's current eye problems 
and surgery are a result of the service-connected condition.  
In 2005, a VA examiner opined that the epiretinal membrane 
and scar are etiopathic or due to age-related changes in the 
vitreous jelly.  That examiner did not, however, have the 
claims file, so he did not have access to the medical history 
of the veteran's left eye condition.  That same VA examiner 
had opined during a prior examination in 2004 that the 
etiology of the pre-retinal fibrosis and scars was presumed 
to be tuberculosis.  In fact, the veteran was treated for a 
macular lesion in the left eye during service, and it was 
thought that there was an old healed chorioretinitis or 
choroiditis possibly due to tuberculosis that was causing 
traction on the macula.  A subsequent handwritten note 
indicates that consultation with a visiting lecturer revealed 
that the veteran's symptoms were typical of retinal-vitreous 
interface changes ("cellophase macula"), which had no basis 
in infection, no treatment, and should not get any worse than 
it was at that time.  

Accordingly, an additional VA eye examination is required.  
See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (noting 
that when the medical evidence of record is insufficient, in 
the opinion of the Board, the Board must supplement the 
record by seeking an advisory opinion or ordering a medical 
examination).  Information is needed not only as to the 
current visual acuity in the left eye, but whether the 
current conditions are a result of the service-connected 
condition.

Accordingly, the case is remanded for the following action:

1.  The RO must provide the veteran with a 
special examination of the eyes by a VA 
ophthalmologist to determine the nature 
and severity of his service-connected left 
eye disorder.  All pertinent 
symptomatology and findings must be 
reported in detail.  The veteran's entire 
claims file and this remand must be made 
available and reviewed by an appropriate 
VA examiner.  

All testing must be performed, to include 
a visual acuity test of both eyes obtained 
with best corrected vision and vision 
fields testing.  If the examiner concludes 
that any of the veteran's current visual 
difficulties are not the result of the 
service-connected condition, that must be 
stated in the report.  Please see above 
discussion.

2.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the veteran and 
his representative.  After the veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


